Issued June 5, 2008                                                                











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00721-CR
____________

WILSON MARTINEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 957242 



 
MEMORANDUM  OPINION
          On March 24, 2008, appellant, Wilson Martinez, filed a letter with the Clerk
of this Court that states in part: “ I am writing this letter to let you know, that I didn’t
know that I was on appeal, my attorney is the one that did that mistake...I don’t want
to appeal my case.”  The letter  was signed by appellant but does not contain the
required signature of his appointed counsel.  See Tex. R. App. P. 42.2(a). 
          We note that on February 27, 2008, appellant’s court-appointed counsel filed
a motion to withdraw and supporting brief in this appeal, wherein he states that this
appeal is without merit.  See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396,
1400 (1967).  In his brief, counsel represents that he served a copy of the brief on
appellant, and advised appellant of his right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
           More than 30 days have passed, and the only response filed by appellant to his
counsel’s Anders brief is his letter of March 24, 2008. Given appellant’s expressed
desire to forego pursuit of his appeal, we conclude that good cause exists to suspend
the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See Tex. R. App.
P. 2.  
          We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
          Any pending motions are denied as moot.
          The clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).